UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7830



EUGENE JONES,

                                            Plaintiff - Appellant,

          and


CHUCK FALCONE,

                                                         Plaintiff,

          versus

GEORGE TRENT, Warden, Mt. Olive Correctional
Complex; NICHOLAS HUN, Commissioner of Divi-
sion of Corrections; TEREAS WAID, Associate
Warden of Treatment; TONY LEMASTERS, Chief of
Security; TEREAS AMICK, Correctional Officer
I; MIKE OHM, Jobs Coordinator,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-97-430-5)


Submitted:   May 14, 1998                   Decided:   May 26, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Eugene Jones, Appellant Pro Se. Darrell V. McGraw, Jr., Leslie K.
Kiser, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order declining to
reconsider the dismissal of one of Appellant's two constitutional

claims in this action under 42 U.S.C. § 1983 (1994). We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order here

appealed is neither a final order nor an appealable interlocutory
or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED



                                2